        Case 5:20-cv-07108-LHK Document 27 Filed 10/29/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11
     RITESH TANDON, et al.,                                 Case No. 5:20-cv-071080-LHK
12
                                            Plaintiffs, [PROPOSED] ORDER
13
                    v.
14

15   GAVIN NEWSOM, et al.,
16                                        Defendants.
17

18         Pursuant to the parties’ stipulation, it is hereby ORDERED that State Defendants and

19   County Defendants shall file their opposition briefs to Plaintiffs’ motion for preliminary

20   injunction no later than November 18, 2020, and Plaintiffs shall file their reply, if any, no later

21   than November 25, 2020. The hearing date remains set for December 3, 2020.

22
     Dated: October 29, 2020                                  __________________________
23                                                            The Honorable Lucy H. Koh
24

25

26

27

28
                                                        1
                                                                             [Proposed] Order (5:20-cv-07108)
